UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-11826 MIDSOUTH BANCORP, INC. (Exact name of registrant as specified in its charter) Louisiana 72 –1020809 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 102 Versailles Boulevard, Lafayette, Louisiana 70501 (Address of principal executive offices, including zip code) (337) 237-8343 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. Large accelerated filer ¨Accelerated filer xNon-accelerated filer ¨Small reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) YES¨NOx Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES¨NOx As of April 30, 2009, there were 6,788,885 shares of the registrant’s Common Stock, par value $0.10 per share, outstanding. Table of Contents Part I – Financial Information Item 1. Financial Statements. Consolidated Statements of Condition Consolidated Statements of Earnings (unaudited) Consolidated Statement of Stockholders’ Equity (unaudited) Consolidated Statement of Stockholders’ Equity (unaudited) Consolidated Statements of Cash Flows (unaudited) Notes to Interim Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Forward Looking Statements Critical Accounting Policies Results of Operations Analysis of Statement of Condition Liquidity Impact of Inflation and Changing Prices Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures. Part II – Other Information Item 1. Legal Proceedings. Item 1A.
